                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

CAPITALPLUS EQUITY, LLC,                     )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )      No.:   3:18-CV-178-TAV-DCP
                                             )
TUTOR PERINI CORPORATION and                 )
TUTOR PERINI BUILDING CORP.,                 )
                                             )
              Defendants.                    )

                                         ORDER

       This civil action is before the Court on the Report and Recommendation (the “R&R”)

entered by United States Magistrate Judge Debra C. Poplin on May 31, 2019 [Doc. 58]. In

the R&R, the magistrate judge recommends that the Court deny the second motion to

intervene filed by The Espinosa Group, Inc., Juan Espinosa, Carol Espinosa, Michael

Espinosa, and Jamiju, LLC (collectively, “Movants”) [Doc. 50]. There have been no timely

objections filed to the R&R, and enough time has passed since the filing of the R&R to treat

any objections as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       After careful review of the matter, the Court agrees with the magistrate judge’s

recommendation. Accordingly, the Court ACCEPTS the R&R [Doc. 58] in full pursuant

to 28 U.S.C. § 636(b)(1). Movants’ second motion to intervene [Doc. 50] is hereby

DENIED.

       IT IS SO ORDERED.

                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE
